Citation Nr: 0126973	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  96-51 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In December 1993, the RO issued 
a rating decision denying entitlement to increased ratings 
for the disabilities in concern.  In March 1994, the veteran 
submitted a statement requesting that he be "reevaluated" 
in connection with his claims for increased ratings for those 
disabilities, which statement the Board construes as a notice 
of disagreement with the December 1993 rating decision.  A 
statement of the case was provided to the veteran in 
September 1996.  The veteran filed a substantive appeal in 
November 1996.

This case was remanded by the Board in October 2000 for 
additional development.  It has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's left ankle disorder is characterized by 
traumatic and degenerative arthritis, mild limitation of 
motion, and mild functional impairment.

2.  The veteran's right ankle disorder is characterized by 
traumatic and degenerative arthritis, mild limitation of 
motion, and mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010, 5271 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disorder have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted on November 9, 2000, during the pendency of this 
appeal.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  The VCAA reaffirms VA's obligations to a claimant 
under the former law with respect to the giving of notice and 
the rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  

The new law applies to all claims filed on or after its date 
of enactment or filed before the date of enactment and not 
yet final as of that date.  See Karnas. v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then, unless 
Congress has provided otherwise, the version most favorable 
to the appellant will apply).  Hence it applies to the claims 
now before the Board on this appeal.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  As 
well, the VCAA requires VA to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  
38 U.S.C. A. § 5103A(a)-(c); see also 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)-(3), (e)).  The implementing regulations 
contain specific guidelines for obtaining service records, 
records in the custody of a Federal agency, and records not 
in the custody of a Federal agency.  See 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)(1)-(2).  The implementing regulation also prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain the records in question.  See 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  

Furthermore, under the VCAA, VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The implementing 
regulation specifically defines the circumstances under which 
the securing of a VA examination or opinion will be regarded 
as necessary.  Id.

In addition, regulation 38 C.F.R. § 3.159 is revised in its 
entirety and now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application 
triggering the foregoing duties on the part of VA.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)); see also 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(2)).

The RO did not explicitly consider whether its development of 
the claims on appeal had complied with that new legislation.  
However, the Board does not find that the claims should be 
remanded to the RO for this reason.  The Court held that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board finds that no prejudice will result to the veteran 
in this case if his claims are not remanded to the RO for 
explicit review of the requirements of the VCAA.  Beginning 
in December 1993, the RO has apprised the veteran in both 
notice letters and decisional documents of what evidence is 
needed to substantiate the increased rating claims on appeal.  

The RO has obtained not only the service medical records of 
the veteran but also all known and relevant post-service 
medical records.  Furthermore, the RO has afforded the 
veteran a number of VA examinations containing all findings 
necessary to evaluate the ankle disabilities.

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claims at this time.  Bernard.  The Board notes, 
too, that veteran's representative had the opportunity to 
submit argument to the Board after passage of the VCAA and 
adoption of the implementing regulations.  Therefore, the 
Board will consider the claims on the basis of the record as 
it stands.

ii.  Factual Background

His service medical records reflect that the veteran received 
medical attention repeatedly for pain in both ankles, which 
was diagnosed as chronic ankle sprain.  

A VA examination conducted in April 1987 at the Philadelphia, 
Pennsylvania VA Medical Center (VAMC) had produced a 
diagnoses of degenerative joint disease for the left ankle, 
which diagnosis was supported by x-ray findings of such, and 
noted that the veteran had exhibited pain, including pain 
with motion, weakness with eversion and inversion, and 
stiffness in both ankles. 

In a rating decision issued in May 1987, the RO granted 
service connection for disability of each ankle.  
Noncompensable evaluations were assigned to each disability 
from the effective date of service connection, March 10, 
1987.

In November 1990, the RO the noncompendsable evaluation, but 
awarded a 10 percent evaluation from October 28, 1988 under 
38 C.F.R. § 3.324 because of multiple noncompensable 
conditions affecting employment.  

A VA examination, with x-rays, performed at the Martinez, 
California VAMC in October 1990 reaffirmed the previous 
diagnoses for the left and right ankles.  The examination 
report documented limitation of motion in each ankle.  
Evidence in the form of an October 1988 letter to the veteran 
from the United States Postal Service was of record 
indicating that the veteran (who was already an employee 
there) had sought the position of mail processor but on 
account of his ankle disabilities was adjudged incapable of 
the prolonged standing and walking that the position would 
require.

The noncompensable evaluations of the left and right ankles 
were increased in June 1992 to 10 percent from April 15, 
1992.  During a VA examination conducted in May 1992 at the 
Philadelphia, Pennsylvania VAMC, the veteran related that he 
had last worked as a postal clerk from June 1990 to April 
1991 and had been unemployed since then.  

While x-rays taken during the examination showed no 
significant bone or joint abnormality, the veteran exhibited 
limited range of motion in his ankles and complained that 
they were constantly painful.  The diagnosis reported for 
each ankle was residuals of sprain.

The veteran was given another VA examination in November 
1993.  He reported to the examiner that his ankles ached 
regularly and that he experienced pain with jumping and other 
exertion.  The examiner did not find any swelling or 
tenderness of either ankle.  Range of motion in each ankle 
was 10 degrees of dorsiflexion and 20 degrees of plantar 
flexion.  X-rays of the ankles taken as part of the 
examination disclosed normal apical mortises bilaterally 
except for minimal spurring in the anterior right tibial 
plafond.  No other bony abnormalities were apparent.  The 
examiner entered a diagnosis of bilateral ankle sprain with a 
small spur of the right ankle.  

Entitlement to an evaluation for either ankle disability in 
excess of 10 percent was denied in the rating decision issued 
by the RO in December 1993.

Outpatient treatment reports from the Philadelphia, 
Pennsylvania VAMC dated from November 1995 to January 1996 
were incorporated into the claims file.  An assessment of the 
veteran's ankles and feet that took place in January 1996, 
showed that the veteran reported having ankle pain of 
longstanding duration.  The veteran displayed limited 
dorsiflexion in both ankles during the assessment.  
Hypertrophy of the anterior tibial tendon bilaterally was 
observed.  The veteran's gait was found to involve 
"significant" abduction bilaterally.  The assessments 
included painful ankles and flat feet bilaterally.  The 
veteran was prescribed orthotics for flat feet.

Records of outpatient treatment received by the veteran 
between 1990 and 1997 at a military hospital included a 
report dated in November 1995 of an injury to the left ankle 
received during a basketball game.  X-rays were negative, and 
the diagnosis was strain.

The veteran was given a VA examination for his ankles again 
in February 1996.  The veteran complained of bilateral ankle 
pain that had worsened progressively over the years.  He 
reported that this pain would be aggravated by prolonged 
standing, walking, and climbing and by cold weather.  He 
indicated that he engaged in athletics and would have pain 
from such activities.  On physical examination, each ankle 
was found to be neither tender nor swollen.  The veteran 
exhibited 20 degrees of dorsiflexion and 20 degrees of 
plantar flexion in each ankle.  The diagnosis made prior to 
X-ray examination was bilateral traumatic arthritis of the 
ankles with decreased range of motion.  The X-rays of the 
ankles were interpreted as showing no active process, and as 
unchanged from those taken in 1993.  

In May 1996, the RO issued a rating decision in which it 
denied an evaluation in excess of the current 10 percent for 
either ankle disability, characterized as residuals of a left 
or right ankle injury, respectively, with traumatic 
arthritis.

VA outpatient treatment reports dated from January to June 
1996 from the Philadelphia, Pennsylvania VAMC show findings 
referable to the ankles that were similar to those reported 
in January 1996.  In June 1996, the veteran indicated that he 
experienced chronic ankle pain that would be aggravated by 
ambulating.  He indicated that he had edema in his ankles in 
the morning.  Examination identified ankle pain at the level 
of the lateral malleolus.  Swelling was found, and the 
veteran was prescribed medication to reduce it.

The veteran was given another VA examination for his ankles 
in October 1996.  At that time, he complained of chronic pain 
in both ankles.  He indicated that he avoided strenuous 
activity involving weight bearing, because such activity 
caused ankle pain.  Physical examination revealed that the 
left ankle was mildly swollen.  Range of motion in both 
ankles was found to be unchanged from that displayed in the 
course of the previous VA examinations.  The veteran was able 
to stand on tiptoe, and his gait was observed to be normal.  
The examiner evaluated him as functionally capable of normal 
activity.  The examination resulted in diagnoses for both 
ankles of post-traumatic arthritis with degenerative changes.

Outpatient treatment reports dated from November 1997 to 
January 2000 from the Philadelphia, Pennsylvania VAMC were 
incorporated into the claims file.  These included a February 
1998 note indicating that the veteran complained of 
generalized pain and numbness in the right lower extremity, 
was wearing ankle supports, and was taking over-the-counter 
medicine for ankle and other leg pain.  A November 1999 note 
documents a consultation for pain and tingling in the right 
lower extremity.  He was assessed with chronic numbness of 
the right leg and foot resulting from severe trauma to both 
ankles.

In June 2000, the veteran was afforded another VA examination 
of his ankles.  The examiner noted, however, that except for 
the February 1996 X-ray report, which indicated a normal 
study, the veteran's prior medical records were unavailable 
to him.  The veteran told the examiner that he was working as 
an elevator operator for the United States Postal Service.  
He related to the examiner that he had chronic pain in his 
ankles which detracted from his quality of life and which 
would be aggravated by running, athletics, and other 
strenuous activity.  The veteran did not report that such 
activities resulted in weakness or increased fatigability 
involving his ankles.  

The examiner concluded that the veteran's ankle disorder was 
not characterized by weakness, increased fatigability, 
incoordination, or subluxation and laxity.  The range of 
motion in each ankle was 15 degrees of dorsiflexion, and 30 
degrees of plantar flexion.  The examiner entered a diagnosis 
of bilateral ankle pain of unknown cause.

In October 2000, the Board reviewed the claims and remanded 
them with instructions to obtain a new VA examination.

In June 2001, a VA examination was conducted at the 
Philadelphia, Pennsylvania VAMC.  X-rays performed for the 
examination disclosed moderate degenerative joint disease in 
both ankles.  The veteran told the examiner that he was now 
employed as a maintenance worker and that while on the job, 
was allowed to take frequent breaks for the purpose of 
getting off his feet.  The examiner noted that the veteran 
complained of pain "in both feet regions."  

On physical examination, the examiner found that ankles were 
of normal contour and evinced no instability, tenderness of 
the Achilles tendon, pronation deformity, shift in the weight 
bearing line, or callosities.  Some crepitus or grinding was 
detected in the left ankle.  Range of motion was found to be 
the same for both ankles, 15 degrees of dorsiflexion and 30 
degrees of plantar flexion.  The examiner's diagnosis was 
chronic sprains of both ankles.  The diagnosis cited the 
range-of-motion findings and X-ray results denoting 
degenerative joint disease in each ankle.  The examiner 
opined in the diagnosis that there was evidence that ankle 
disabilities involved "very mild" fatigability, but not 
incoordination.  The examiner assessed the limitation of 
motion in each ankle as "mild."

On X-ray examination for the June 2001 examination, the 
assessment was moderate degenerative joint disease of both 
ankle joints.

iii.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2001).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-00 (2000); 38 U.S.C.A. § 5107.

The history of the veteran's disability has been noted.  
However, in a claim for an increased evaluation, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's ankle disabilities have each been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  Under this rating provision, a 10 percent 
evaluation is to be assigned for moderate limitation of 
motion and a 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion of the ankle joint is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2001).

The medical evidence in this case shows that the veteran has 
been diagnosed with traumatic and degenerative arthritis in 
both ankles and the condition identified with x-rays.  
Diagnostic Code 5010 pertains to traumatic arthritis and 
directs that the condition be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5010 (2001).  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

The record in this case shows both that the veteran has less 
than full range of motion in both ankles and along with that, 
has had episodes of swelling, and very mild fatigability.  
Limitation of motion of the ankle is rated under the 
provisions of Diagnostic Code 5271.  The rating to be 
assigned for each ankle under this provision depends on 
whether the disability most closely approximates moderate or 
marked limitation of motion.  38 C.F.R. § 4.7.  

Other VA regulations are relevant to this determination.  

Under regulation 38 C.F.R. § 4.59 (2000), painful motion is 
recognized as an important factor in a disability 
characterized by arthritis.  Indeed, the United States Court 
of Appeals for Veterans Claims (the Court) has held that when 
read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even when there is no limitation of 
actual range of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); see Hicks v. Brown, 8 Vet. App. 417, 
421-22 (1995).  

The record in this case documents continuing reports by the 
veteran that he has pain with use of his ankles.  He 
describes the pain as constant.

In addition, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2001) pertain to the rating of any disability of the 
musculoskeletal system on the basis of limitation of motion.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of functional loss stemming from pain.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1999).  

The Court has interpreted these regulations as requiring that 
VA obtain examinations in which the examiner determines 
whether the subject disability is manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
Id. at 206-07.  A schedular disability rating may be 
augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.  Id. 

On the most recent examination, his limitation of motion, 
even with consideration of functional factors, was described 
as "mild."  There is no medical evidence of a more severe 
level of impairment, currently.  

Finally, the Board has considered whether an evaluation in 
excess of 20 percent each for the veteran's ankle 
disabilities is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (2001).  The evidence of record 
indicates that the veteran has encountered significant 
problems at work at least in part because of his ankle 
infirmities.  However, these facts do not present "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular 
standards."  Id.  For example, there is no indication that 
either of the veteran's ankle disabilities ever has led to 
hospitalization.  See id.  Nor has it been shown that the 
veteran has experienced interference with his employment on 
account of either of his ankle disabilities that is so marked 
as to fall outside the purview of the rating schedule.  See 
id.  In this regard, the veteran has reported the need for 
frequent work breaks due to ankle pain, but he has been able 
to maintain employment without any reported impairment of 
earnings.  The percentage evaluations established by the 
rating schedule contemplate industrial impairment.  They 
"represent as far as can practically be determined the 
average impairment in earning capacity resulting from such 
[disabling] diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1.  The 
record indicates that far from suffering industrial 
impairment beyond what is anticipated by the rating schedule, 
the veteran has carried on an occupation successfully during 
most of the time in question.  Thus, the Board finds no 
reason to refer this case for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that the evidence is against 
an evaluation in excess of 10 percent for either ankle.


ORDER

An evaluation in excess of 10 percent for a left ankle 
disorder is denied.

An evaluation in excess of 10 percent for a right ankle 
disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

